NESBITT, Judge
(dissenting):
The majority assumes, as the parties before us do, that there was probable cause for the officer to arrest the defendant. There was not. Here, the officer’s contact with the defendant may be characterized as a cooperative encounter. The defendant was free to terminate that cooperation at any time, as he did by his swift departure from the terminal. The drug courier profile features and the defendant’s flight were too ambiguous to warrant a man of reasonable caution to believe that an offense had occurred or was being committed by the defendant. For this reason, I dissent.